
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38.2


        THIRD AMENDMENT, dated as of February 14, 2003 (this "Amendment"), to
the INTERIM CREDIT AGREEMENT, dated as of March 11, 2002 (as amended by the
First Amendment and Waiver, dated as of June 12, 2002 and the Second Amendment,
dated as of August 2, 2002, and as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"), among AIMCO PROPERTIES, L.P., a Delaware limited partnership
("AIMCO"), NHP MANAGEMENT COMPANY, a District of Columbia corporation ("NHP
Management") and APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a Maryland
corporation (the "REIT") (AIMCO, NHP Management and the REIT are collectively
referred to herein as "Borrowers"), LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent (in such capacity, the "Administrative Agent"), as
Syndication Agent and as a Lender, each lender from time to time party thereto
and LEHMAN BROTHERS INC., as Sole Lead Arranger and Bookrunner.

W I T N E S S E T H:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain Loans and other extensions of credit to the
Borrowers;

        WHEREAS, the Borrower has requested that the Lenders agree to make
certain amendments to the Credit Agreement;

        WHEREAS, the Lenders have agreed to make such amendments solely upon the
terms and conditions provided for in this Amendment;

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise noted herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

        2.    Amendments to Section 1.01 of the Credit Agreement (Defined
Terms).    Section 1.01 is hereby amended by inserting the following new
definitions in the appropriate alphabetical order:

        "Casden Net Disposition Proceeds" means, with respect to any Disposition
of any Casden Assets, Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) or Cash Equivalents received from
such Disposition, net of any bona fide direct costs incurred in connection with
such Disposition, including (i) income taxes reasonably estimated to be actually
payable within two years of the date of such Disposition as a result of any gain
recognized in connection with such Disposition and (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the Stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Disposition.

        "Casden Net Indebtedness Proceeds" means, in respect of the incurrence
of any Indebtedness (other than Debt Securities, Refinancing Indebtedness, or
proceeds of

1

--------------------------------------------------------------------------------

Indebtedness permitted pursuant to Section 7.01) by any Casden Guarantor, the
proceeds received in Cash or Cash Equivalents by such Casden Guarantor upon or
substantially simultaneously with such incurrence, net of (a) the direct costs
of such Indebtedness then payable by the recipient of such proceeds (excluding
amounts payable to such Casden Guarantor or any Affiliate of such Casden
Guarantor) and (b) fees, underwriting discounts, premiums, unpaid accrued
interest and other costs and expenses incurred in connection with such.

        "Casden Net Issuance Proceeds" means, in respect of any issuance of
Stock or Partnership Units or Debt Securities by any Casden Guarantor, the
proceeds in Cash or Cash Equivalents (or, for purposes of Section 7.14(h), in
the case of any issuance of such Partnership Units in exchange for Property, the
fair market value of the Property so acquired) received by such Casden Guarantor
upon or substantially simultaneously with such issuance, net of (a) the direct
costs of such issuance then payable by the recipient of such proceeds (excluding
amounts payable to such Casden Guarantor or any Affiliate of such Casden
Guarantor), (b) sales, use and other taxes paid or payable by such recipient as
a result thereof, and (c) in the case of the issuance of Indebtedness secured by
Casden Assets, the portion of such proceeds used to repay Indebtedness
previously incurred and secured by the same Property.

        "Casden Net Refinancing Proceeds" means the aggregate amount of any
Refinancing Indebtedness from the refinancing of any loan, debt or other
obligations secured in whole or in part by any Casden Asset incurred in excess
of the sum of the aggregate principal amount (or if issued with original issue
discount, an aggregate issue price) then outstanding of the Indebtedness secured
in whole or in part by any Casden Asset being refinanced by such Refinancing
Indebtedness (including any amounts satisfying AIMCO's obligations under the
Contingent Acquisition Notes), plus fees, underwriting discounts, premiums,
unpaid accrued interest and other costs and expenses incurred in connection with
such Refinancing Indebtedness.

        3.    Amendments to Section 1.01 of the Credit Agreement (Defined
Terms).    The following definitions included in Section 1.01 of the Credit
Agreement are hereby amended as follows:

        (a)  Clauses (c) and (d) of the definition of "Gross Asset Value" are
hereby amended by deleting the word "9.5%" in each clause and substituting in
lieu therefor the word "9.0%";

        (b)  The definition of Revolving Credit Agreement is hereby amended by
deleting the definition in its entirety and substituting in lieu therefor the
following:

        "Revolving Credit Agreement" means that certain Fifth Amended and
Restated Credit Agreement dated February 14, 2003, as further amended from time
to time in accordance with the Intercreditor Agreement between AIMCO and the
other borrowers parties thereto and the lenders party thereto and any renewals,
refinancings or replacements thereof permitted under Section 7.01(j).

2

--------------------------------------------------------------------------------

        and

        (c)  The definition of "Total Obligations" is hereby amended by deleting
the words "provided that the $75,000,000 in Class B preferred stock (or such
lesser amount as is then outstanding) issued by the REIT shall be excluded from
the calculation of Total Obligations as at any date that such Class B preferred
stock remains fully convertible to the REIT's common Stock at the option of the
holder and the REIT's common Stock traded at a market price during the five
(5) trading days preceding such date that exceeds $30.45 per share".

        4.    Amendment to Section 2.03(c) of the Credit
Agreement.    Section 2.03(c) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (c)  Mandatory Prepayments.

        (i)    Net Issuance Proceeds. Subject to the terms of the Intercreditor
Agreement, no later than the fifth Business Day after the date of receipt by
Borrowers, the Guarantors or any of their Subsidiaries (x) of Casden Net
Issuance Proceeds (except any such Casden Net Issuance Proceeds received from
the sale of partnership interests in Park La Brea) after the Closing Date and
(y) upon the occurrence and during the continuation of a Revolver Payment
Default, of Net Issuance Proceeds from the issuance of Stock or Partnership
Units by Non-Casden Entities, Borrowers shall apply an aggregate amount equal to
100% of such Casden Net Issuance Proceeds and Net Issuance Proceeds to prepay
the Loans and pay accrued and unpaid interest thereon; provided, however, that,
such Net Issuance Proceeds received pursuant to clause (y) shall be used first
to reduce outstanding obligations under the Revolving Credit Agreement, if any,
until any such obligations are reduced to zero, and thereafter such Net Issuance
Proceeds shall be used to prepay the Loans.

        (ii)  Net Disposition Proceeds. Subject to the terms of the
Intercreditor Agreement, no later than the fifth Business Day after the date of
receipt by Borrowers, the Guarantors or any of their Subsidiaries (x) of Casden
Net Disposition Proceeds from any Disposition which is not an Ordinary Course
Disposition after the Closing Date, Borrowers shall prepay the Loans and pay
accrued and unpaid interest thereon in an aggregate amount equal to, (1) with
respect to any such Casden Net Disposition Proceeds received during the period
beginning on the Closing Date and ending on the date which is the first
anniversary of the Closing Date, 50% of such Casden Net Disposition Proceeds,
(2) with respect to any such Casden Net Disposition Proceeds received
thereafter, 75% of such Casden Net Disposition Proceeds and (3) with respect to
any such Casden Net Disposition Proceeds after the occurrence and during the
continuation of an Event of Default, 100% of such Casden Net Disposition
Proceeds and (y) upon the occurrence and during the continuation of a Revolver
Payment Default, of Net Disposition Proceeds from the Disposition of any asset
(other than the Casden Assets), Borrowers shall prepay the Loans and pay accrued
and unpaid interest thereon in an aggregate amount equal to 100% of such Net
Disposition Proceeds; provided, however, that, such Net Disposition Proceeds
received pursuant to clause (y) shall be used first to reduce outstanding
obligations under the Revolving Credit Agreement, if any, until any such
obligations

3

--------------------------------------------------------------------------------

are reduced to zero, and thereafter such Net Disposition Proceeds shall be used
to prepay the Loans.

        (iii)  Net Refinancing Proceeds. Subject to the terms of the
Intercreditor Agreement, no later than the fifth Business Day after the date of
receipt by Borrowers or any of their Subsidiaries (x) of Casden Net Refinancing
Proceeds from any Refinancing Indebtedness, Borrowers shall prepay the Loans and
pay accrued and unpaid interest thereon in an aggregate amount equal to, (1) on
or after the date which is one year after the Closing Date, 75% of such Casden
Net Refinancing Proceeds and (2) with respect to any Casden Net Refinancing
Proceeds received after the occurrence and during the continuation of an Event
of Default, 100% of such Casden Net Refinancing Proceeds and (y) upon the
occurrence and during the continuation of a Revolver Payment Default, of Net
Refinancing Proceeds from the refinancing of any loan, debt or other obligation
secured in whole or in part by any asset (other than any Casden Asset),
Borrowers shall prepay the Loans and pay accrued and unpaid interest thereon in
an aggregate amount equal to 100%; provided, however, that, such Net Refinancing
Proceeds received pursuant to clause (y) shall be used to first reduce
outstanding obligations under the Revolving Credit Agreement, if any, until any
such obligations are reduced to zero, and thereafter such Net Refinancing
Proceeds shall be used to prepay the Loans; and

        (iv)  Net Indebtedness Proceeds. Subject to the terms of the
Intercreditor Agreement, no later than the fifth Business Day after the date of
receipt by Borrowers or any of their Subsidiaries (x) of Casden Net Indebtedness
Proceeds from any Indebtedness incurred by the Borrowers or their Subsidiaries
after the Closing Date and (y) upon the occurrence and during the continuation
of a Revolver Payment Default, of Net Indebtedness Proceeds from any
Indebtedness incurred by Borrowers and their Subsidiaries (other than Casden or
any of its Subsidiaries), Borrowers shall apply an aggregate amount equal to
100% of such Casden Net Indebtedness Proceeds and Net Indebtedness Proceeds to
prepay the Loans and pay accrued and unpaid interest thereon; provided, however,
that, such Net Indebtedness Proceeds received pursuant clause (y) shall be used
to first reduce outstanding obligations under the Revolving Credit Agreement, if
any, until any such obligations are reduced to zero, and thereafter such Net
Indebtedness Proceeds shall be used to prepay the Loans.

        5.    Amendment to Section 6.16 of the Credit Agreement.    Section 6.16
of the Credit Agreement is hereby amended by inserting the following as
clause (e):

        (e)  Additional Casden Pledged Collateral. With respect to any new
Guarantor created or acquired after the Closing Date by the Borrowers or any of
their Affiliates, within a reasonable time, not to exceed twenty (20) days,
following the delivery of any guaranty required pursuant to Section 6.16(c), the
Borrowers or their Affiliates, as applicable, shall execute and deliver to the
Administrative Agent such amendment to the Borrower Pledge Agreement as the
Administrative Agent deems reasonably necessary or desirable to grant to the
Administrative Agent, for the benefit of the Lenders, (A) with respect to any
Casden Guarantor, a perfected first priority security interest in the Stock or
other equity interest of such new Casden Guarantor and deliver to the
Administrative Agent the certificates representing such Stock or equity
interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the Borrowers or their respective Affiliates, as
applicable, and (B) with respect or all

4

--------------------------------------------------------------------------------

Guarantors other than Casden Guarantors, a perfected second priority security
interest in the Stock or other equity interest of such new Guarantor.

        6.    Amendment to Section 7.02(j) of the Credit
Agreement.    Subsection 7.02(j) shall be deleted in its entirety and replaced
with the following:

        (j)    Liens and Negative Pledges pursuant to (1) the DevCo LLC
Agreement, and (2) with respect to any non-Casden Asset, any other joint venture
agreement; provided, that, such joint venture is in the Ordinary Course of
Business and the Liens and Negative Pledges only encumber or restrict Liens on
the Property of such joint venture.

        7.    Amendment to Section 7.14(a) of the Credit
Agreement.    Section 7.14(a) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (a)  Permit the Fixed Charge Coverage Ratio as of the end of any fiscal
quarter to be less than 1.50:1.00.

        8.    Amendment to Section 7.14(h) of the Credit
Agreement.    Section 7.14(h) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefor the following:

        (h)  Permit the Consolidated Net Worth of the REIT and its Subsidiaries
on a consolidated basis to be less at any time than the sum of
(x) $3,230,456,000 plus (y) 85% of the Net Issuance Proceeds of all issuances of
Stock or Partnership Units from and after September 30, 2002.

        9.    Conditions to Effectiveness.    This Amendment shall become
effective on the date on which all of the following conditions precedent have
been satisfied or waived (the "Effective Date"):

        (a)  The Administrative Agent shall have received five counterparts
hereof duly executed and delivered by each Borrower.

        (b)  The Administrative Agent shall have received executed Lender
Consent Letters, substantially in the form of Exhibit A hereto ("Lender Consent
Letters") from each of the Supermajority Lenders.

        (c)  The Administrative Agent shall have received an executed
Acknowledgment and Consent, in the form of Exhibit B-1, B-2 or B-3, as
applicable, from each Guarantor and each Pledgor other than the Borrowers.

        (d)  The Administrative Agent shall have received for the account of
each Lender that executes and delivers to the Administrative Agent a Consent
Letter at or prior to 5:00 P.M., New York City time, on February 14, 2003, a
consent fee equal to 0.125% of the aggregate unpaid principal amount of such
Lender's Loans on such date.

5

--------------------------------------------------------------------------------

        (e)  On or before the Effective Date, all corporate and other
proceedings taken or to be taken in connection with this Amendment and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

        (f)    The Administrative Agent shall have received evidence
satisfactory to it and its counsel that the Revolver Administrative Agent and
the Lenders under the Revolving Credit Agreement (i) have modified, or
concurrently with the Effective Date will modify, the Revolving Credit Agreement
in a manner satisfactory to the Administrative Agent and the Lenders and the
Administrative Agent shall have been provided with true, correct and complete
copies of the documents effecting such modifications to the Revolving Credit
Agreement and (ii) have consented to or waived their right to consent to the
Borrowers' and the Guarantors' execution and delivery of this Amendment.

        10.    Representations and Warranties.    Each of the Borrowers hereby
represents and warrants to Administrative Agent and each Lender that (before and
after giving effect to this Amendment):

        (a)  Each Borrower has all requisite corporate or other entity power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the "Amended Agreement") and each Loan Document. Each
Guarantor and each Pledgor has all requisite corporate or other entity power and
authority to enter into the Acknowledgement and Consent, in the form of
Exhibit B-1, B-2 or B-3, as applicable, and to carry out the transactions
contemplated by, and perform its obligations under each Loan Document to which
it is a party.

        (b)  The execution and delivery of this Amendment and of each
Acknowledgement and Consent and the performance of the Amended Agreement and of
each other Loan Document have been duly authorized by all necessary corporate or
other entity action on the part of each Borrower Party that is a party thereto.

        (c)  The execution, delivery, and performance by each Borrower of this
Amendment and of the Amended Agreement and by each Pledgor and Guarantor of each
Acknowledgement and Consent to which it is a party and compliance with the
provisions thereof do not and will not (i) violate or conflict with, or result
in a breach of, or require any consent under (A) any Organization Documents of
such Borrower Party or any of its Subsidiaries, (B) any applicable material
Laws, rules, or regulations or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator, or (C) any Contractual Obligation of such
Borrower Party or any of its Subsidiaries or by which any of them or any of
their property is bound or subject, or (ii) constitute a default under any such
agreement or instrument, or (iii) result in, or require, the creation or
imposition of any Lien on any of the Properties of such Borrower Party or any of
its Subsidiaries, except, in each case under this clause (c), as provided in
Section 5.03 of the Credit Agreement.

6

--------------------------------------------------------------------------------

        (d)  The execution, delivery and performance by each Borrower Party of
this Amendment and of the Amended Agreement and by each Pledgor and Guarantor of
each Acknowledgment and Consent to which it is a party do not and will not
require any authorization of a Governmental Authority (other than any
authorizations of a Governmental Authority obtained on or before the Effective
Date and disclosed in writing to the Lenders).

        (e)  This Amendment and each Acknowledgment and Consent has been duly
executed and delivered by each Borrower Party party thereto and this Amendment
and each Acknowledgment and Consent are the legally valid and binding
obligations of such Borrower Parties party thereto, enforceable against such
Borrower Parties in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability.

        (f)    The representations and warranties in Section V of the Credit
Agreement are true, correct and complete in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, were true, correct and complete in all material respects on and as
of such earlier date).

        (g)  Borrowers and the other Borrower Parties have performed in all
material respects all agreements and satisfied all conditions which this
Amendment, the Credit Agreement and the other Loan Documents provide shall be
performed or satisfied by Borrowers or the other Borrower Parties on or before
the Effective Date.

        (h)  After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or will result from the consummation of
the transactions contemplated by this Amendment.

        11.    Payment of Expenses.    The Borrowers jointly and severally agree
to pay or reimburse the Administrative Agent for all of its out-of-pocket costs
and expenses incurred in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

        12.    No Other Amendments; Confirmation.    Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect. The
amendment contained herein shall not be construed as an amendment of any other
provision of the Credit Agreement or the other Loan Documents or for any purpose
except as expressly set forth herein or a consent to any further or future
action on the part of the Borrowers that would require the waiver or consent of
the Administrative Agent or the Lenders.

        13.    GOVERNING LAW; Miscellaneous.    (a) THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

7

--------------------------------------------------------------------------------

        (b)  On and after the Effective Date, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein", or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof", or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

        (c)  This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment, each Acknowledgment and
Consent and the Lender Consent Letters signed by all the parties shall be lodged
with the Borrowers and the Administrative Agent. This Amendment may be delivered
by facsimile transmission of the relevant signature pages hereof.

        (d)  The execution and delivery of the Lender Consent Letter by any
Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.


 
 
AIMCO Properties, L.P.
 
 
By:
 
AIMCO-GP, INC.     Its:   General Partner
 
 
By:
 
/s/  PETER K. KOMPANIEZ      

--------------------------------------------------------------------------------

        Name:   Peter K. Kompaniez         Title:   President
 
 
APARTMENT INVESTMENT AND
MANAGEMENT COMPANY
 
 
By:
 
/s/  PETER K. KOMPANIEZ      

--------------------------------------------------------------------------------

        Name:   Peter K. Kompaniez         Title:   President
 
 
NHP MANAGEMENT COMPANY
 
 
By:
 
/s/  PATRICK FOYE      

--------------------------------------------------------------------------------

        Name:   Patrick Foye         Title:   President

9

--------------------------------------------------------------------------------


 
 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
 
By:
 
/s/  FRANCIS X. GILHOOL      

--------------------------------------------------------------------------------

        Name:   Francis X. Gilhool         Title:   Authorized Signatory

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.38.2

